DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5 recites “the agents.”  It is not clear as to which of the “plurality of agents” (line 1) this refers.
In claim 1, line 8 recites “the other given agent.”  It is not clear as to whether this refers to “another given agent” (line 6) or a different given agent.
Lines 11, 12, 14, and 15 similarly recite “the other given agent.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westra et al. (US 2017/0257345 A1, “Westra”).
As to claim 1, Westra discloses an agent control device (computing platform 104 with vehicle human-machine interface (HMI), para. 0002) configured to execute a plurality of agents (vehicle functions and third-party applications, para. 0016-0018) and including a processor (one or more processors 106, para. 0024), the processor being configured to: 
store an interruptibility list that stipulates interruptibility of execution for each function of one given agent being executed or for an execution status of the one given agent (local policy table 206 includes permission information with respect to whether an application has permission to perform a context switch and take focus from another application, e.g. to interrupt the radio to provide a message, para. 0039); 
request execution of each of the agents at a prescribed trigger, or request execution of another given agent at a specific trigger (voice commands trigger execution of requested function, para. 0002, 0027, 0034, 0036); 
reference the interruptibility list in order to set permissibility information relating to executability of the other given agent in conjunction with execution of the one given agent (para. 0039); and 
perform management such that, in a case in which there is a request at the prescribed trigger for execution of the other given agent while the one given agent is executing and the permissibility information indicates that the other given agent is not executable, execution of the one given agent continues without responding to the request, and such that, in a case in which there is a request at the specific trigger for execution of the other given agent while the one given agent is executing, the other given agent is executed based on the request (para. 0039).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westra in view of David (US 2010/0332235 A1).
Westra differs from claim 2 in that it does not disclose: an indicator of uninterruptibility is stipulated in the interruptibility list for a function of the one given agent requiring continuity: the other given agent includes a function provided in an emergency: and the specific trigger is an utterance of a phrase suggesting an emergency.
David teaches giving priority to an emergency and interrupts a conversation based on a detected emergency speech utterance (para. 0005, 0021, 0091).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Westra with the above teaching of David in order ensure user safety.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westra in view of Gruber et al. (US 2014/0282003 A1, “Gruber”).
Westra differs from claim 3 in that it does not disclose: wherein, in a case in which there is a request for execution of the other given agent while the one given agent is executing and the permissibility information indicates that the other given agent is not executable, the processor performs management so as to place the request on hold, allow the one given agent to continue, and cause execution of the other given agent in response to the request that was placed on hold after execution has finished for the one given agent that was allowed to continue execution.
Gruber teaches that when a speech output by a digital assistant is not urgent and a user’s context indicates that interruptions should be avoided, the output is temporarily delayed (para. 0096-0097, 0120, 0122).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Westra with the above teaching of Gruber in order to provide task persistence.  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westra in view of Gruber, as applied to claim 3 above, and further in view of Liu et al. (US 2021/0117479 A1, “Liu”).
Westra in view of Gruber differs from claim 4 in that it does not disclose: wherein, in a case in which the request is placed on hold and the one given agent has been allowed to continue, the processor seeks reaffirmation of the request that was placed on hold after execution has finished for the one given agent that was allowed to continue execution.
Liu teaches a digital assistant seeking confirmation that a user wants to resume a suspended task after it was placed on hold (Figs. 5A-5D, para. 0108).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Westra in view of Gruber with the above teaching of Liu in order to confirm that a suspended task should still be performed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Talwar et al. (US 2019/0279620 A1) teach arbitration among multiple speech recognition engines and servers.  Totsuka et al. (US 2020/0320994 A1) teach multiple voice agents in the same space.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Thursday, 9 a.m. to 2 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/            Primary Examiner, Art Unit 2652